Citation Nr: 0531264	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a bilateral wrist 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection fatigue.

6.  Entitlement to service connection for aching joints.

7.  Entitlement to service connection for skin rash.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to May 
1959, from October 1961 to August 1962, and from December 
1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.  The veteran voiced 
disagreement with the denial of his claims later that same 
month.  In August 1995, a statement of the case (SOC) was 
issued and the veteran's perfected his appeal.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issues decided herein has been developed and obtained and 
all due process concerns have been addressed.

2.  The veteran's April 1991 report of medical examination 
reveals his spine, lower extremities, and upper extremities 
were clinically evaluated as normal.  He was also clinically 
evaluated as psychiatrically normal.

3.  Competent, probative medical evidence does not reveal a 
current, chronic disability of the lumbar spine, wrists or 
knees as the result of or medically attributed to any in-
service injuries or diseases.  Degenerative joint disease of 
the lumbar spine, wrists and knees was not manifest to a 
compensable degree within one-year of the veteran's June 1991 
discharge from active duty.

4.  Competent, probative medical evidence does not link or 
medically attributed the veteran's diagnosed depression to 
his service or any incident therein.

5.  Competent, probative medical evidence does not reveal a 
current chronic disability involving fatigue.

6.  Competent, probative medical evidence does not reveal the 
veteran objectively exhibited signs or symptoms of aching 
joints or fatigue that are manifestations of an undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 
(2005).

2.  A bilateral wrist disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 
(2005).

3.  A bilateral knee disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 
(2005).

4.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2005).

5.  Fatigue was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2005).

6.  Aching joints was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's active duty service included a period of 
service in the Persian Gulf in support of Operation Desert 
Shield/Storm.  He asserts that depression, fatigue, aching 
joints, and rashes are the result of an undiagnosed illness 
stemming from his service in the Persian Gulf.  He also 
contends that service connection is warranted for 
disabilities of the low back, bilateral wrists, and bilateral 
knees.  The Board notes that while the veteran has had 
different periods of active duty service and additional 
service in the Army National Guard, the analysis contained 
herein is tailored to his final period of active duty based 
on the veteran's arguments and the lack of complaints for or 
the treatment of the claimed disabilities in the additional 
service records.

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Certain 
disease, including degenerative joint disease, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2005).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2005).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to:  

(1) fatigue
(2) signs or symptoms involving skin 
(unexplained rashes or other 
dermatological signs or symptoms)
(3) headache
(4) muscle pain
(5) joint pain
(6) neurological signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the upper 
or lower respiratory system
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) 
(2005).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of  the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).

Lumbar Spine, Wrists, and Knees

The April 1991 report of medical history reflects that the 
veteran indicated that he had or had had recurrent back pain.  
However, upon examination his spine was clinically evaluated 
as normal.  See April 1991 report of medical examination.  
His upper and lower extremities were also clinically 
evaluated as normal and the veteran indicated that he did not 
have or had not had swollen or painful joints, a trick knee, 
or a locked knee.  

After the veteran's June 1991 discharge from active duty, the 
evidence first shows complaints of chronic back pain in 
January 1995.  The January 1995 VA treatment record contains 
an assessment of diffuse degenerative joint disease.  An 
August 1996 VA medical record indicates the veteran's back 
was normal.  A July 1998 VA X-ray is the first radiographic 
evidence of record of osteoarthritis of the lumbar spine 
(previous spine evidence of degenerative joint disease 
involved the cervical spine for which service connection has 
already been established).  While a July 1991 VA medical 
certificate reflects that the veteran complained of right 
knee pain and contains a diagnosis of arthritis, a 
contemporaneous VA X-ray of the veteran's right knee was 
negative for degenerative joint disease.  The first 
radiographic evidence of a knee disability is a March 2001 
private medical record reflecting minimal degenerative 
changes of both knees.  Regarding the veteran's wrists, an 
October 1995 VA radiographic evidence showed cystoid changes 
of the veteran's wrists that was indicative of rheumatoid 
arthritis.  A January 1998 VA radiographic evidence indicated 
osteoarthritis of the wrists.

With regard to the claim that the veteran has lumbar spine, 
bilateral wrist, or bilateral knee disability due to any 
undiagnosed illness, the Board finds that the claims must be 
denied.  The application of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 has an explicit condition that the claim be for a 
"chronic disability resulting from an undiagnosed illness."  
Here, competent medical evidence clearly contains diagnosed 
disabilities of the lower back, wrist and knees.  Since the 
evidence does not show that the veteran has objectively 
exhibited signs or symptoms of the lower back, wrist or knee 
that are manifestations of an undiagnosed illness, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  Accordingly, service connection under this 
theory of entitlement is denied.  

Another way entitlement to service connection could be 
established is if competent medical evidence links a current 
diagnosed disability with a disease or injury shown in 
service.  See 38 C.F.R. § 3.303(d) (2005).  As previously 
indicated, the veteran's spine, upper extremities, and lower 
extremities were clinically evaluated as normal prior to his 
discharge from active duty in 1991.  Nor does a review of his 
service medical records reveal injuries to the veteran's 
lower back, wrists, or knees.  The service medical records 
also do not show treatment for the claimed disabilities.  
While the veteran has subsequently been diagnosed with 
disabilities of the lumbar spine, bilateral wrists, and 
bilateral knees, the evidence does not indicate that his 
current disabilities are the result of an in-service injury 
or disease and service connection is therefore not warranted.

Service connection is also not warranted on a presumptive 
basis.  While the evidence of record reveals the veteran was 
treated for degenerative joint disease of his cervical spine 
shortly after his June 1991 discharge from active duty, the 
evidence does not reveal degenerative joint disease of the 
lumbar spine, wrists or knee within one-year of this 
discharge.  The Board notes that while a July 1991 VA medical 
certificate contains a diagnosis of arthritis (degenerative 
joint disease) of the right knee, the diagnosis was not 
sustained by contemporaneous radiographic evidence.  As such, 
the Board concludes that the evidence does not reveal 
degenerative joint disease of the right knee to a compensable 
degree within one-year of the veteran's discharge from active 
duty.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Depression

The April 1991 report of medical history reflects that the 
veteran indicated he did not have and had not had nervous 
trouble of any sort, excessive worry, depression, or frequent 
trouble sleeping.  The April 1991 report of medical 
examination shows that the veteran was clinically evaluated 
as psychiatrically normal.  After his discharge from service, 
a May 1994 VA medical record reflects the veteran indicated 
he could not stand children and contains an assessment of an 
anxiety disorder while a February 1996 VA record reflects the 
veteran had a history of anxiety and insomnia.  An August 
1996 VA medical record indicates the veteran's mental status 
was normal while a May 1998 VA medical record contains a 
diagnostic impression of a depressive disorder not otherwise 
specified.  The record indicates the veteran's spouse of 38 
years had died the previous year and shows the veteran had 
problems with insomnia.  A July 1998 VA medical record also 
contains an assessment of depression, anxiety, and insomnia.  
The January 1998 VA general medical examination report 
contains a diagnosis of depression but the examiner indicated 
he was unable to tell the cause.  

With regard to the claim that the veteran has depression and 
anxiety due to an undiagnosed illness, the Board finds that 
the claim must be denied.  The application of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 has an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  Here, competent medical evidence 
clearly contains diagnosed an Axis I psychiatric disability.  
Since the evidence does not show that the veteran has 
objectively exhibited anxiety symptoms that are 
manifestations of an undiagnosed illness, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
Accordingly, service connection under this theory of 
entitlement is denied.  

Moreover, while the March 1998 mental health clinic 
assessment record reflects that the VA psychologist indicated 
the veteran had an adjustment disorder with mixed anxiety and 
depression primarily due to Persian Gulf, the death of his 
first wife, and retirement, the examiner fails to give a 
specific medical opinion regarding a link between the 
veteran's current psychiatric diagnosis and his active duty 
service in the Persian Gulf.  This lack of specific medical 
opinion negates any probative value of this opinion 
considering the lack of notations in the assessment of 
anything specific regarding the veteran's active duty service 
from December 1990 to June 1991 in the medical history 
section and in light of the denial of in-service complaints, 
the lack of treatment for anxiety or depression, and the lack 
of complaints of, or treatment for, such symptoms for years 
after his June 1991 discharge.  It appears that the VA 
psychologist linked the veteran's current psychiatric 
diagnosis to his Persian Gulf service based solely on the 
veteran's assertions.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (Evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence).  As such, the probative value of the 
evidence of record does not rise to the level of equipoise 
and, as such, service connection for depression (initially 
diagnosed after service) is not warranted.

Fatigue and Aching Joints

The veteran has also claimed service connection for fatigue 
and aching joints.  However, the evidence fails to reveals 
treatment for or complaints of fatigue.  Moreover, while the 
evidence shows various complaints of joint pains, the 
evidence shows these complaints are in association with the 
veteran's diagnosed degenerative joint disease of various 
joints.  As the evidence does not show that the veteran has 
objectively exhibited signs or symptoms of aching joints or 
fatigue that are manifestations of an undiagnosed illness, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.  Accordingly, service connection under 
this theory of entitlement is denied.  Moreover, service 
connection is not warranted on a direct basis as the 
competent medical evidence fails to reveal a diagnosis of a 
chronic disability relating to fatigue.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Direct service connection 
for the veteran's diagnosed joint disabilities has already 
been addressed.

Conclusion

In short, the weight of the evidence is against the veteran's 
claims of entitlement to service connection for a lumbar 
spine disability, a bilateral wrist disability, a bilateral 
knee disability, depression, fatigue, and aching joints and 
the appeals are therefore denied.  See Ortiz v. Principi, 274 
F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt rule 
does not apply when the preponderance of the evidence is 
against the claim).  

Veterans Claims Assistance 

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In December 1995, the veteran was informed by letter of the 
evidence necessary to establish a service connection claim 
based on service in the Persian Gulf.  The veteran was 
informed by letter in May 2003 of the principles of service 
connection, the evidence he was expected to provide, and the 
evidence VA would seek.  He had previously been informed by 
the rating decision, SOC and supplemental SOC (SSOC) of the 
evidence necessary to establish his service connection 
claims.  The May 2003 letter specifically requested the 
veteran send the evidence needed as soon as possible, and to 
send information describing the evidence or the evidence 
itself.  He was again informed of elements 1, 2, and 3, see 
above, by letter in July 2004.  The July 2004 letter also 
requested the veteran submit any evidence in his possession 
that pertained to his claim in compliance with element 4.  
Therefore, the Board considers the notice requirements met 
for the issues decided herein.

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by his 
evidentiary arguments that he understood the evidence needed 
to substantiate his claims and his and VA's roles in the 
claims process.  See also November 2003 correspondence.  
Under these circumstances, the Board is satisfied that any 
error in the timing of the notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 1998.  
See 38 C.F.R. § 3.159(c)(4) (2005).  Based on the veteran's 
lack of in-service treatment, additional VA medical opinions 
are not warranted in the instant case.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Duenas v. Principi, 18 
Vet. App. 512 (2004).  Identified private medical evidence 
and VA medical records have been associated with the claims 
file.  As the veteran has not identified or properly 
authorized the request of any other evidence, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).

 
ORDER

Service connection for a lumbar spine disability, a bilateral 
wrist disability, a bilateral knee disability, depression, 
fatigue, and aching joints is denied.


REMAND

The veteran has also claimed entitlement to service 
connection for skin rash.  His October 193 Persian Gulf 
Registry contains a diagnosis of tinea corporis.  While an 
August 1996 VA medical record indicates the veteran's skin 
was normal, the January 1998 VA general medical examination 
noted the veteran had scars on his upper arms from a rash.  
The February 1998 VA respiratory examination report indicates 
the veteran had a rash on the left inner side of his chest 
and on his right thigh.  The veteran's should be afforded a 
VA examination on this issue.  See 38 C.F.R. § 3.159 (2004); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, this matter hereby is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

1.  Schedule the veteran for a VA skin 
disease examination.  The claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.  After reviewing the file, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
possibility) that the veteran has a skin 
rash and/or resulting scars that is/are a 
sign or symptoms of an undiagnosed 
illness. 

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If any medical opinion cannot be 
given on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a SSOC 
that contains notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


